Citation Nr: 0318299	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  99-05 347	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left knee injury with post-
traumatic arthritis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for status post excision of fibromatosis with 
residual scar.

4.  Entitlement to an increased (compensable) rating for 
hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


FINDINGS OF FACT

1.	The veteran/appellant in this case served on active duty 
from August 1960 to August 1963 and from March 1964 to 
September 1967.  

2.	In November 2001, the Board, in part, remanded the 
appellate issues of entitlement to service connection for a 
low back disorder, an initial evaluation in excess of 50 
percent for post-traumatic stress disorder, an initial 
evaluation in excess of 10 percent for residuals of a left 
knee injury with post-traumatic arthritis, an initial 
evaluation in excess of 10 percent for status post excision 
of fibromatosis with residual scar, and an increased 
(compensable) rating for hearing loss to the RO for 
additional evidentiary development.  

3.	A subsequent October 2002 determination by the RO, in 
part, granted service connection for a low back disorder 
(thereby rendering that issue moot); granted an initial 
evaluation of 70 percent for post-traumatic stress disorder; 
confirmed an initial evaluation of 10 percent for residuals 
of a left knee injury with post-traumatic arthritis; 
confirmed an initial evaluation of 10 percent for status post 
excision of fibromatosis with residual scar, but granted a 20 
percent rating for said disability, effective August 30, 
2002; and confirmed a noncompensable rating for hearing loss.  

4.	On July 11, 2003, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of his appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, through his authorized representative, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  The Substantive 
Appeals on said issues were filed by appellant's authorized 
service organization representative.  The appellant, through 
his authorized representative, has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.


                       
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



